Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00234-CR

                                       Amelia M. ESQUIVEL,
                                             Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR8571
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 15, 2013

DISMISSED

           On May 3, 2013, a motion to dismiss appeal was filed; however, the motion was signed

by an attorney who is not appellant’s current appellate counsel. On May 6, 2013, a motion to

dismiss appeal was filed by appellant’s current appellate counsel. The motion is accompanied by

an affidavit signed by appellant. The motion is granted, and this appeal is dismissed. See TEX.

R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH